UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 2, 2015 Good Times Restaurants Inc. (Exact name of registrant as specified in its charter) Nevada 000-18590 84-1133368 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 141 Union Boulevard, #400, Lakewood, CO 80228 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (303) 384-1400 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 2, 2015 Good Times Restaurants Inc. issued a press release announcing same store sales for its fiscal quarter ended September 30, 2015. Item 9.01 Financial Statements and Exhibits. (d) Exhibits.The following exhibits are filed as part of this report. Exhibit Number Description 99.1 Press Release, dated October 2, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOOD TIMES RESTAURANTS INC. Date:October 2, 2015 By: /s/ Boyd E. Hoback Boyd E. Hoback President and Chief Executive Officer 3
